In an action to recover damages for personal injuries, the defendants Diego Laroche and Blanca Correa appeal from so much of an order of the Supreme Court, Queens County (LaTorella, J.), dated February 17, 1998, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Florez v Diaz, 243 AD2d 607; Rosmarin v Lamontanaro, 238 AD2d 567; Puma v Player, 233 AD2d 308). Bracken, J. P., Copertino, Florio and McGinity, JJ., concur.